
	
		II
		110th CONGRESS
		1st Session
		S. 1866
		IN THE SENATE OF THE UNITED STATES
		
			July 24, 2007
			Mr. Schumer introduced
			 the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To amend title 49, United States Code, to exempt certain
		  local restrictions from review under the airport noise and access restriction
		  review program.
	
	
		1.Airport noise and access
			 restriction review programSection 47524(d)
			 of title 49, United States Code, is amended—
			(1)by striking
			 or at the end of paragraph (5)(B);
			(2)by striking the
			 period at the end of paragraph (6) and inserting ; or;
			 and
			(3)by adding at the
			 end the following:
				
					(7)a local
				restriction limiting the hours of operation of a publicly-owned airport
				maintained by the owner of the airport, if the owner had previously maintained
				a local restriction limiting the hours of operation of the airport that was
				disallowed by a court before 1985, and the owner has—
						(A)without
				interruption since 1985, maintained a policy of encouraging voluntary
				limitation of the hours of operation of the airport;
						(B)without
				interruption since 1985, imposed restrictions limiting the capacity of the
				airport terminal; and
						(C)developed and
				implemented an environmental management system that is certified as conforming
				to the International Standards Organization 14001 Environmental Management
				System
				Standard.
						.
			
